The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to Applicant’s communication of June 9, 2022.  By amendment of June 9, 2022, the Applicant amended claims 1, 11-12, and 19-20. Accordingly, claims 1 to 20 are currently active in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on some of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankowski (US Patent Publication Application 2016/0321882 A1) in view of Li et al. (US Patent Publication Application 2012/0001875 A1) and further in view of Binder (US Patent Publication Application 2019/0154439 A1).
	In regard of claim 1, Mankowski disclose electronic equipment having a display, comprising, an ultrasound emitter that emits a first ultrasound signal into at least a space that the display faces (See at least Figures 1-3 of Mankowski illustrating electronic equipment (100) including display (200) and ultrasound emitter (201T, 202T, 205T, 207T) which emits a first ultrasound signal (305) to a display faces as discussed in paragraphs [0020-0022] wherein is discussed that manipulation of object (302) allows to move a head on the screen like doing, for instance, a head bob); an ultrasound receiver that receives a second ultrasound signal that is a reflection of the first ultrasound signal reflected by an object (See at least Figures 1-3 of Mankowski illustrating ultrasound receiver (201R, 203R, 205R, 207R) which receives a second ultrasound signal (307a-d) that is a reflection of the first ultrasound signal (305) reflected by an object (302) as discussed in paragraphs [0020-0023]); and a processor that is coupled to the ultrasound emitter and the ultrasound receiver, the processor being adapted to acquire a floating touch signal by locating the object in three-dimensional space according to charactering information charactering the first ultrasound signal and the second ultrasound signal, and execute an instruction corresponding to the floating touch signal (See Figure 3 of Mankowski illustrating processor (312) that coupled to the ultrasound emitter/receiver (201T, 201R) in order to acquire touch signal by locating the object (302) in the three-dimensional space according to first and second signals (305, 307) in order to execute instruction corresponding to the floating touch signal defined by Mankowski as gesture as discussed in paragraph [ 0022]). 
	However, the reference to Mankowski does not specifically emphasize that a second ultrasound signal is an echo of the first ultrasound signal. 
	In the same field of endeavor Li et al. shows electronic equipment (100) with display (108) as shown in Figures 1-2 of Li et al. using second ultrasound signal (207, 208) being echo of the first ultrasound signal (206) as also discussed in paragraphs [0003, 0040, 0044]. 
	Additionally, the combination of Mankowski and Li et al. does not specifically show equipment with ultrasound emitter that emits a first ultrasound signal into at least a space that the display faces, and repeat the emission at an interval that depends on a preset distance within which the electronic equipment supports floating touch, wherein the greater the preset distance, the greater the interval is.
	In the same field of endeavor, Binder discloses equipment (55c) as shown in Figure 7 with emitter (11a) which emits first signal and repeats the emission at an interval that depends on a preset distance defined by Binder as “maximum detectable distance” and explained at least in paragraph [0863].
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use repeat emission disclosed by Binder with the echo signal of Li et al. in the system of Mankowski in order to measure the time delay between when ultrasound is emitted and when echoes are detected. 
	In regard of claim 12, Mankowski ,  Li et al.  and Binder further disclose a method for controlling electronic equipment that is applicable to the electronic equipment, the method comprising: emitting, via an ultrasound emitter, a first ultrasound signal, and repeating the emission at an interval that depends on a preset distance within which the electronic equipment supports floating touch, wherein the greater the preset distance, the greater the interval is; receiving, via an ultrasound receiver, a second ultrasound signal, the second ultrasound signal being an echo of the first ultrasound signal reflected by an object; acquiring a floating touch signal by locating the object in three-dimensional space according to charactering information charactering the first ultrasound signal and the second ultrasound signal; and executing an instruction corresponding to the floating touch signal (See rejection of claim 1 provided above). 
	In regard of claim 20, Mankowski, Li et al. and Binder further disclose a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor of electronic equipment, causes the electronic equipment to implement a method for controlling electronic equipment, the method comprising: emitting, via a ultrasound emitter, a first ultrasound signal and repeating the emission at an interval that depends on a preset distance within which the electronic equipment supports floating touch, wherein the greater the preset distance, the greater the interval is; receiving, via a ultrasound receiver, a second ultrasound signal that is an echo of the first ultrasound signal reflected by an object; acquiring a floating touch signal by locating the object in three-dimensional space according to charactering information charactering the first ultrasound signal and the second ultrasound signal; and executing an instruction corresponding to the floating touch signal (See rejection of claim 1 provided above).
Claims 2-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankowski (US Patent Publication Application 2016/0321882 A1) in view of Li et al. (US Patent Publication Application 2012/0001875 A1), further in view of Binder (US Patent Publication Application 2019/0154439 A1) and further in view of Kim et al.  (US Patent Publication Application 2012/0154110 A1).
	In regard of claim 2, Mankowski , Li et al. and Binder further disclose the electronic equipment of claim 1, wherein: the ultrasound receiver and the ultrasound emitter are provided as one piece (See at least Figure 2 of Mankowski illustrating receiver and emitter as a one piece transducer (201, 203, 205, 207) as discussed in paragraph [0022]), the ultrasound emitter emits the first ultrasound signal into the space the display faces, the ultrasound receiver receives the second ultrasound signal at an angle of emitting the first ultrasound signal, and the processor locates the object in three-dimensional space based on the angle of emitting the first ultrasound signal, a time of emitting the first ultrasound signal, and a time of receiving the second ultrasound signal (See at least Figure 23B of Li et al. showing a flow-chart of directions of emitters/receivers and timing of signals as discussed in paragraphs [0124-0127] of Li et al.). 
	However, the combination of Mankowski, Li et al. and Binder does not specifically discuss that scanning is performed at a predetermined angular step. 
	In the same field of endeavor, Kim et al. discusses ultrasound scanning (12) in front of display (50) at a predetermined angular step defined by Kim et al. as “preset angle” as discussed at least in paragraphs [0039, 0049, 0050] and shown in Figure 2.
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the predetermined angular step of Kim et al. with the system of Mankowski , Li et al.  and Binder in order to transfer driving voltage having a preset voltage level to the acoustic wave to voltage converter
	In regard of claim 3, Mankowski ,  Li et al. , Binder and Kim et al. further disclose the electronic equipment of claim 2, wherein: the ultrasound emitter emits the first ultrasound signal by maintaining a first angle of a first degree of freedom of the space the display faces, while scanning by varying a second angle of a second degree of freedom of the space the display faces, where the first degree of freedom is orthogonal to the second degree of freedom (See at least Figure 1 of Li et al. illustrating emitter (101) emitting the first signal (206) in first degree of freedom of the space facing the display (108) and scanning as discussed in paragraphs [0039, 0049, 0050] of Kim et al.). 
	In regard of claim 4, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 3, wherein the ultrasound emitter varies the first angle of the first degree of freedom by an angular step (See Figure 3 of Kim et al. and paragraphs [0049, 0050] discussing variation in the first angle and degree of freedom for emitter (12)). 
	In regard of claim 5, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 1, wherein: the ultrasound emitter and the ultrasound receiver are provided as separate pieces, there are N ultrasound receivers and at least two ultrasound receivers of the N ultrasound receivers that are located along different edges of the display, where N is a positive integer no less than 3, the N ultrasound receivers acquire N second ultrasound signals by receiving the second ultrasound signal respectively, and the processor locates the object in three-dimensional space based on a time of emitting the first ultrasound signal, a time of receiving each of the N second ultrasound signals, and information on locations of the N ultrasound receivers (See at least Figures 1-3 of Li et al. illustrating emitter (101) and receiver (102) being separate pieces and having two ultrasonic receivers (102a, 102c) located along different edges of the display (108) and the processor (304) measures time of emitting for location of the object (104) as shown in Figure 23b (step 1002) and discussed in paragraph [0122]). 
	In regard of claim 6, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 5, wherein the ultrasound emitter is provided along a first edge of the display, and at least one of the N ultrasound receivers is provided along a second edge of the display, where the second edge is opposite the first edge or the second edge is adjacent to the first edge (See at least Figure 1 of Li et al. illustrating emitter (101) and receiver (102c) provided along different opposite edges of display (108)). 
	In regard of claim 7, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 6, wherein, in response to the second edge being: opposite the first edge, the second edge is identical to the first edge in length, and adjacent to the first edge, the second edge is greater than the first edge in length (See at least paragraph [0040] of Kim et al. wherein is discussed that electronic equipment could have various shapes including claimed above). 
	In regard of claim 8, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 5, wherein the ultrasound emitter periodically radiates the first ultrasound signal into the space the display faces (See at least Figure 14 of Li et al. particularly step (452) illustrating ultrasound emitter signal generation performed on periodical basis as discussed in paragraph [0107]). 
	In regard of claim 9, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 6, wherein the ultrasound emitter periodically radiates the first ultrasound signal into the space the display faces(See at least Figure 14 of Li et al. particularly step (452) illustrating ultrasound emitter signal generation performed on periodical basis as discussed in paragraph [0107]) . 
	In regard of claim 10, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 1, further comprising a temperature detector that detects an ambient temperature of the electronic equipment, wherein the processor controls the ultrasound emitter to emit the first ultrasound signal in response to determining that the ambient temperature is within a preset temperature range (See at least Figure 3 Li et al. and paragraph [0049] wherein control of temperature of the electronic equipment is discussed). 
	In regard of claim 11, Mankowski ,  Li et al., Binder and Kim et al. further disclose the electronic equipment of claim 1, further comprising a living object detector that detects whether there is a living object within the preset distance, wherein the processor controls the ultrasound emitter to emit the first ultrasound signal in response to determining that there is a living object within the preset distance (See at least Figures 1-3 of Li et al. illustrating a living object (104) detection in the present distance as discussed in paragraph [0043] of Li et al.). 
	In regard of claim 13, Mankowski ,  Li et al., Binder and Kim et al. further disclose The method of claim 12, wherein: emitting the first ultrasound signal includes emitting the first ultrasound signal by scan at a predetermined angular step, receiving the second ultrasound signal includes receiving the second ultrasound signal at an angle of emitting the first ultrasound signal, and acquiring the floating touch signal includes locating the object in three-dimensional space based on the angle of emitting the first ultrasound signal, a time of emitting the first ultrasound signal, and a time of receiving the second ultrasound signal (See rejection of claim 2 provided above). 
	In regard of claim 14, Mankowski ,  Li et al., Binder and Kim et al. further disclose the method of claim 13, wherein emitting the first ultrasound signal by scan at the predetermined angular step further comprises: emitting the first ultrasound signal by maintaining a first angle of a first degree of freedom while scan by varying a second angle of a second degree of freedom, where the first degree of freedom is orthogonal to the second degree of freedom (See rejection of claim 3 provided above). 
	In regard of claim 15, Mankowski ,  Li et al., Binder and Kim et al. further disclose the method of claim 14, wherein emitting the first ultrasound signal by scan at the predetermined angular step further comprises varying the first angle of the first degree of freedom by an angular step (See rejection of claim 4 provided above). 
	In regard of claim 16, Mankowski ,  Li et al., Binder and Kim et al. further disclose the method of claim 12, wherein: there are N ultrasound receivers and at least two ultrasound receivers of the N ultrasound receivers are located along different edges of the electronic equipment, where N is a positive integer no less than 3, receiving the second ultrasound signal further includes receiving N second ultrasound signals as echoes of the first ultrasound signal reflected by the object, and the charactering information charactering the first ultrasound signal and the second ultrasound signal further includes a time of emitting the first ultrasound signal, a time of receiving each of the N second ultrasound signals, and information on locations of the N ultrasound receivers (See rejection of claim 5 provided above). 
	In regard of claim 17, Mankowski ,  Li et al., Binder and Kim et al. further disclose the method of claim 12, wherein emitting the first ultrasound signal further comprises: radiating the first ultrasound signal periodically (See rejection of claim 9 provided above). 
	In regard of claim 18, Mankowski ,  Li et al., Binder and Kim et al. further disclose the method of claim 12, further comprising: detecting an ambient temperature of the electronic equipment, wherein emitting the first ultrasound signal further includes emitting the first ultrasound signal when the ambient temperature is within a preset temperature range (See rejection of claim 10 provided above). 
	In regard of claim 19, Mankowski ,  Li et al., Binder and Kim et al. further disclose the method of claim 12, further comprising: detecting whether there is a living object within the preset distance to the electronic equipment, wherein emitting the first ultrasound signal includes emitting the first ultrasound signal when there is a living object within the preset distance (See rejection of claim 11 provided above). 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692